DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
Claims 2, 4, 6, 8, 10, 12 and 14 objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1, 3, 5, 7, 9, 11 and 13 (even numbered claim is a duplicate of the preceding odd numbered claim). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 and 7 of U.S. Patent No. 10,249,647 B2 in view of Miyazaki et al. (U.S. Pub. No. 2008/0237600 A1).
Examiner notes that while the instant application is directed to a method of manufacture rather than a device, the claimed steps of “forming” do not differentiate the instant claims over the limitations of the U.S. Patent because the structures included therein are inherently “formed.”
Claim 1 of U.S. Patent No. 10,249,647 B2 teaches all of the limitations of claim 1 of the instant application with the exception of the oxide semiconductor layer is formed by a sputtering method.

It would have been obvious to one of ordinary skill in the art at the time of invention to form the oxide semiconductor layer of Claim 1 of the patent through the sputtering process of Miyazaki. The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known process for the intended purpose of depositing IGZO. See MPEP 2144.07. Furthermore, an express suggestion to substitute one equivalent process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
Claim 1 of U.S. Patent No. 10,249,647 B2 teaches all of the limitations of claim 2 of the instant application with the exception of the oxide semiconductor layer is formed by a sputtering method.
Miyazaki discloses the oxide semiconductor layer is formed by a sputtering method (see paragraphs 0034-0035 disclosing forming IGZO including a nanocrystalline region through a sputtering process).
It would have been obvious to one of ordinary skill in the art at the time of invention to form the oxide semiconductor layer of Claim 1 of the patent through the sputtering process of Miyazaki. The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known process for the intended purpose of depositing IGZO. See MPEP 2144.07. Furthermore, An express suggestion to substitute one equivalent process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
Claim 1 of U.S. Patent No. 10,249,647 B2, as previously modified by Miyazaki, discloses all of the limitations of claim 3 of the instant application (Examiner notes the term “nanocrystal” refers to crystals of a certain size; Claim 1 of the patent limits the size to between 1 nm and 20 nm and as such claim 1 teaches a nanocrystal).
Claim 1 of U.S. Patent No. 10,249,647 B2, as previously modified by Miyazaki, discloses all of the limitations of claim 4 of the instant application (Examiner notes the term “nanocrystal” refers to crystals of a certain size; Claim 1 of the patent limits the size to between 1 nm and 20 nm and as such claim 1 teaches a nanocrystal).
Claim 1 of U.S. Patent No. 10,249,647 B2, as previously modified by Miyazaki, discloses all of the limitations of claim 7 of the instant application with the exception of the gate electrode contains a metal material selected form Al, Cr, Ta, Ti. Mo, and W.
Miyazaki discloses the gate electrodes contains a metal material selected from Al, Cr, and Ti (see paragraph 0024). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Miyazaki to the teachings of the claim. The motivation to do so is that the combination yields the predictable results of allowing for the selection of an optimal material for use as a gate electrode in a transistor. 
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a well-known material that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference. In re Leshin, 125 USPQ 416 (CCPA 1960).
Claim 1 of U.S. Patent No. 10,249,647 B2, as previously modified by Miyazaki, discloses all of the limitations of claim 8 of the instant application with the exception of the gate electrode contains a metal material selected form Al, Cr, Ta, Ti. Mo, and W.
Miyazaki discloses the gate electrodes contains a metal material selected from Al, Cr, and Ti (see paragraph 0024). It would have been obvious to one of ordinary skill in the art 
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a well-known material that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference. In re Leshin, 125 USPQ 416 (CCPA 1960).
Claim 7 of U.S. Patent No. 10,249,647 B2, as previously modified by Miyazaki, discloses all of the limitations of claim 9 of the instant application.
Claim 7 of U.S. Patent No. 10,249,647 B2, as previously modified by Miyazaki, discloses all of the limitations of claim 10 of the instant application.
Claim 1 of U.S. Patent No. 10,249,647 B2, as previously modified by Miyazaki, discloses all of the limitations of claim 11 of the instant application with the exception of a thickness of greater than or equal to 5 nm and less than or equal to 200 nm.
Miyazaki discloses a thickness of the oxide semiconductor layer greater than or equal to 10 nm (see paragraph 0034). This range overlaps Applicant’s claimed range. It would have been obvious to one unordinary skill in the art, from the teachings of Miayzaki, to modify the thickness of the film and arrive at the claimed limitation. The motivation to do so is that “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 1 of U.S. Patent No. 10,249,647 B2, as previously modified by Miyazaki, discloses all of the limitations of claim 12 of the instant application with the exception of a thickness of greater than or equal to 5 nm and less than or equal to 200 nm.
Miyazaki discloses a thickness of the oxide semiconductor layer greater than or equal to 10 nm (see paragraph 0034). This range overlaps Applicant’s claimed range. It would have been obvious to one unordinary skill in the art, from the teachings of Miayzaki, to modify the thickness of the film and arrive at the claimed limitation. The motivation to do so is that “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 4 of U.S. Patent No. 10,249,647 B2, as previously modified by Miyazaki, discloses all of the limitations of claim 13 of the instant application with the exception of the gate insulating layer contains silicon oxide. 
Miyazaki discloses the gate insulating layer contains silicon oxide (see paragraph 0040). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Miyazaki to the teachings of the claim. The motivation to do so is that the combination yields the predictable results of allowing for the selection of an optimal material for use as a gate insulator in a transistor. 
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a well-known material that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference. In re Leshin, 125 USPQ 416 (CCPA 1960).
Claim 4 of U.S. Patent No. 10,249,647 B2, as previously modified by Miyazaki, discloses all of the limitations of claim 14 of the instant application with the exception of the gate insulating layer contains silicon oxide. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Miyazaki to the teachings of the claim. The motivation to do so is that the combination yields the predictable results of allowing for the selection of an optimal material for use as a gate electrode in a transistor. 
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a well-known material that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference. In re Leshin, 125 USPQ 416 (CCPA 1960).
Claim 3 of U.S. Patent No. 10,249,647 B2, as previously modified by Miyazaki, discloses all of the limitations of claim 15 of the instant application with the exception of the gate insulating layer contains silicon oxide. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Miyazaki to the teachings of the claim. The motivation to do so is that the combination yields the predictable results of allowing for the selection of an optimal material for use as a gate electrode in a transistor. 
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a well-known material that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference. In re Leshin, 125 USPQ 416 (CCPA 1960).
Claims 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,249,647 B2 in view of Miyazaki et al. (U.S. Pub. No. 2008/0237600 A1), as applied to claims 1 and 2 above and further in view of Yamazaki et al. (U.S. Pub. No. 2009/0090909 A1; Examiner notes this document was published April 9, 2009 more than one year prior to the earliest U.S. filing date to which the application claims priority).
Claim 1 of U.S. Patent No. 10,249,647 B2, as previously modified by Miyazaki, discloses all of the limitations of claim 5 of the instant application with the exception of an end portion of the oxide semiconductor layer has a tapered shape.
Yamazaki discloses an end portion of the oxide semiconductor layer has a tapered shape (see paragraph 0101). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the shape of Yamazaki to the IGZO layer of the combination. The motivation to do so is to prevent disconnection (see paragraph 0101).
Claim 1 of U.S. Patent No. 10,249,647 B2, as previously modified by Miyazaki, discloses all of the limitations of claim 6 of the instant application with the exception of an end portion of the oxide semiconductor layer has a tapered shape.
Yamazaki discloses an end portion of the oxide semiconductor layer has a tapered shape (see paragraph 0101). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the shape of Yamazaki to the IGZO layer of the combination. The motivation to do so is to prevent disconnection (see paragraph 0101).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1-4 and 7-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazaki et al. (U.S. Pub. No. 2008/0237600 A1) in view of Kim et al. (Formation Mechanism of Solution-Processed Nanocrystalline InGaZnO Thin Film as Active Channel Layer in Thin-Film Transistor, J. Electrochem. Soc., 156 (1) H7-H9, 2009).
Regarding claim 1, Miyazaki discloses a method for fabricating a semiconductor device comprising the steps of: 
forming a gate electrode layer (FIG. 11, see paragraph 0019);
forming a gate insulating layer (FIG. 1: 12, see paragraph 0019);
forming an oxide semiconductor layer comprising a region overlapping with the gate electrode layer with the gate insulating layer provided therebetween (FIG. 1: 13, see paragraph 0019 and paragraph 0034); and 
forming a source electrode layer and a drain electrode layer (FIG. 1: 14/15, see paragraph 0019),
wherein the oxide semiconductor layer comprises indium, gallium, and zinc (see paragraph 0034);
wherein the oxide semiconductor layer is formed by a sputtering method (see paragraph 0035); and 
wherein the oxide semiconductor layer comprises a crystal region including a crystal. (see paragraph 0034, Miyazaki discloses layer 13 is IGZO and can include a mixed layer including nanocrystals).
Miyazaki is silent in regards to a particle size greater than or equal to 1 nm and less than or equal to 20 nm, and wherein the crystal region has c-axis alignment.
Kim discloses an oxide semiconductor layer comprising a crystal region including a nanocrystal with an average particle size of 15 nm (see page H8, col. 2), and wherein the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In addition, or in the alternate, it would have been obvious to one of ordinary skill in the art at the time of invention, from the teachings of Kim which teaches the general conditions of the particle size, to optimize the particle size and arrive at the claim 1 range. The motivation to do so is that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
While Miyazaki does not explicitly teach the c-axis alignment of the crystal, Kim teaches that the nanocrystals which form in IGZO layers during heating are c-axis oriented due to the way the constituent parts arrange themselves (see page H8-H9). Thus, under the broadest reasonable interpretation, the limitation “the crystal region has c-axis alignment” is a property inherent to nanocrystalline IGZO. Because Miyazaki includes a structure (nanocrystalline IGZO) formed by the same process (sputtering) as the structure of the claimed, the claimed c-axis orientation property is presumed to be inherent. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01.
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of invention to apply the teachings of Kim to the teachings of Miyazaki such that the crystal has c-
Regarding claim 2, Miyazaki discloses a method for fabricating a semiconductor device comprising the steps of: 
forming a gate electrode layer (FIG. 11, see paragraph 0019);
forming a gate insulating layer (FIG. 1: 12, see paragraph 0019);
forming an oxide semiconductor layer comprising a region overlapping with the gate electrode layer with the gate insulating layer provided therebetween (FIG. 1: 13, see paragraph 0019 and paragraph 0034); and 
forming a source electrode layer and a drain electrode layer (FIG. 1: 14/15, see paragraph 0019),
wherein the oxide semiconductor layer comprises indium, gallium, and zinc (see paragraph 0034);
wherein the oxide semiconductor layer is formed by a sputtering method (see paragraph 0035); and 
wherein the oxide semiconductor layer comprises a crystal region including a crystal. (see paragraph 0034, Miyazaki discloses layer 13 is IGZO and can include a mixed layer including nanocrystals).
Miyazaki is silent in regards to a particle size greater than or equal to 1 nm and less than or equal to 20 nm, and wherein the crystal region has c-axis alignment.
Kim discloses an oxide semiconductor layer comprising a crystal region including a nanocrystal with an average particle size of 15 nm (see page H8, col. 2), and wherein the crystal region has c-axis alignment (see H9). It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the teachings of Kim into the teachings of Miyazaki such that the particle size lies within the claimed range. The motivation to do so is that the claimed range overlaps the range of particle sizes taught by the prior art (an “average” size of 15 nm implies a spread of sizes over a range that overlaps with Applicant’s claimed range of between 1 and 20 nm), and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In addition, or in the alternate, it would have been obvious to one of ordinary skill in the art at the time of invention, from the teachings of Kim which teaches the general conditions of the particle size, to optimize the particle size and arrive at the claim 1 range. The motivation to do so is that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
While Miyazaki does not explicitly teach the c-axis alignment of the crystal, Kim teaches that the nanocrystals which form in IGZO layers during heating are c-axis oriented due to the way the constituent parts arrange themselves (see page H8-H9). Thus, under the broadest reasonable interpretation, the limitation “the crystal region has c-axis alignment” is a property inherent to nanocrystalline IGZO. Because Miyazaki includes a structure (nanocrystalline IGZO) formed by the same process (sputtering) as the structure of the claimed, the claimed c-axis orientation property is presumed to be inherent. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01.
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of invention to apply the teachings of Kim to the teachings of Miyazaki such that the crystal has c-axis alignment (through the applied heating process of Miyazaki) so as to form the crystals with a small grain size (see page H9, column 1).
Regarding claims 3 and 4, Miyazaki discloses the crystal is a nanocrystal (see paragraph 0034).
Regarding claims 7-8, Miyazaki discloses the gate electrode layer contains a metal material selected from Al, Cr, and Ti (see paragraph 0024).
 Regarding claims 9-10, Miyazaki discloses the source electrode layer and the drain electrode layer contain a metal material selected from Al, Cr, and Ti (see paragraph 0024).
Regarding claims 11-12, Miyazaki discloses the oxide semiconductor layer has a thickness of 40 nm (see paragraph 0045; Examiner notes this disclosure teaches a specific example falling within Applicant’s claimed range of between 10 nm and 200 nm).
Regarding claims 13-14, Miyazaki discloses the gate electrode layer is provided under the oxide semiconductor layer with the gate insulating layer provided therebetween (FIG. 1: 11 is provided under 13 with 12 therebetween); and
wherein the gate insulating layer contains silicon oxide (see paragraph 0031).
Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazaki et al. (U.S. Pub. No. 2008/0237600 A1) in view of Kim et al. (Formation Mechanism of Solution-Processed Nanocrystalline InGaZnO Thin Film as Active Channel Layer in Thin-Film Transistor, J. Electrochem. Soc., 156 (1) H7-H9, 2009) as applied to claims 1 and 2 above, and further in view of Yamazaki et al. (U.S. Pub. No. 2009/0090909 A1; Examiner notes this document was published April 9, 2009 more than one year prior to the earliest U.S. filing date to which the application claims priority).
Regarding claims 5-6, the combination is silent in regards to an end portion of the oxide semiconductor layer has a tapered shape.
Yamazaki discloses an end portion of the oxide semiconductor layer has a tapered shape (see paragraph 0101). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the shape of Yamazaki to the IGZO layer of the combination. The motivation to do so is to prevent disconnection (see paragraph 0101).
Claim 15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazaki et al. (U.S. Pub. No. 2008/0237600 A1) in view of Kim et al. (Formation Mechanism of Solution-Processed Nanocrystalline InGaZnO Thin Film as Active Channel Layer in Thin-Film Transistor, J. Electrochem. Soc., 156 (1) H7-H9, 2009) as applied to claim 1 above, and further in view of Sano et al. (U.S. Pub. No. 2006/0108636 A1).
Regarding claim 15, Miyazaki discloses the gate electrode and oxide semiconductor layer are provided with the gate insulating therebetween (FIG. 1: 11 and 13 on opposite sides of 12), and wherein the gate insulating layer contains silicon oxide (see paragraph 0031).
The combination is silent in regards to the gate electrode over the oxide semiconductor layer.
Sano discloses the gate electrode over the oxide semiconductor layer (FIG. 5: 4 provided over 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Sano to the teachings of Miyazaki so as to form a top gate transistor rather than the bottom gate structure (see paragraph 0096).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819